IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0189-10






TRENT DE'RAY ARCHIE,  Appellant


v.


THE STATE OF TEXAS, Appellee




ORDER REGARDING REPRESENTATION
WALKER COUNTY



 This order was delivered per curiam.

O R D E R

 Appellant was convicted of murder in cause number 22768 in the 12th District Court of
Walker County.  Appellant was sentenced to 40 years confinement.  The court of appeals reversed
the judgment of the trial court.   Archie v. State, No. 10-07-00135-CR (Tex. App. -- Waco,
delivered December 16, 2009).  The State's petition for discretionary review was granted by this
Court on August 25, 2010.   Appellant is entitled to representation before this Court at this time.  See
Article 1.051(a)(d)(2), V.A.C.C.P.  It appears that Appellant is without representation in this court. 
Accordingly, the trial court is ordered to determine if Appellant is currently represented by counsel,
and if so, to inform this court who represents Appellant.  If Appellant is not currently represented
by counsel and desires counsel, the trial court must first determine whether Appellant is indigent. 
If the trial court finds Appellant is indigent, that court shall appoint an attorney to represent
Appellant before this court in regard to PDR No. PD-0189-10, in accord with the provisions of
Articles 1.051 and 26.04, V.A.C.C.P.  Any hearing conducted pursuant to this order shall be held
within 30 days of the date of this order.  The trial court's order appointing counsel, any findings of
fact, affidavits, or transcription of the court reporter's notes and any other supplementation of the
record shall be returned to this court within 45 days of the date of this order.
IT IS SO ORDERED THIS THE 9th DAY OF SEPTEMBER, 2010
DO NOT PUBLISH